Citation Nr: 0905042	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  03-06 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a disorder of the 
hands and feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1980 to December 
2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) which denied 
the benefits sought on appeal.  In June 2008, the Board 
remanded the claims for further development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the Veteran's claims.

With regard to the Veteran's claim for service connection for 
a gastrointestinal disorder, he was afforded a VA examination 
in September 2001 and was diagnosed with dyspepsia.  However, 
the examiner did not comment as to the likely etiology of the 
disorder.

Pursuant to the Board's April 2007 remand, the Veteran was 
afforded a VA digestive conditions examination in May 2007.  
Upon examination, the examiner reported that the Veteran did 
not offer any history of any gastrointestinal disease, and 
one was not found on exam.  Accordingly, in June 2008 the 
Board remanded the claim for a VA examination, and 
etiological opinion and rationale addressing whether the 
Veteran's current gastroenterological or gastroesophageal 
disorder was causally or etiologically related to his 
service.

The Veteran was afforded a VA gastrointestinal examination in 
August 2008 at which time he was diagnosed with lactose 
intolerance with excess flatulence.  The examiner opined that 
it is as least as likely as not the Veteran had symptoms of 
lactose intolerance with excess burping and flatulence during 
service based on the rationale that he had similar complaints 
during service.

In a September 2008 supplemental statement of the case, the 
RO cited a medical article regarding carbohydrate intolerance 
which states that lactase levels are high in neonates and 
decrease in the post-weaning period and that secondary 
lactase deficiency occurs in conditions that damage the 
small-bowel mucosa.  The RO opined that lactose intolerance 
with flatulence is not a disorder for which service 
connection can be granted and that the Veteran's condition 
was a developmental defect.

While the Veteran has been afforded three VA examinations, it 
remains unclear whether the Veteran has a congenital or 
developmental defect, whether a congenital or developmental 
defect was aggravated by his service, or whether he has a 
current gastrointestinal disorder that is proximately due to 
or the result of a congenital or developmental defect or his 
service.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. (1995).  Accordingly, the Board finds that 
there are additional questions that remain to be addressed 
and that a remand for an etiological opinion and rationale, 
and to the extent necessary, an additional examination, is in 
order.

Finally, with respect to the Veteran's claim for service 
connection for a disorder of the hands and feet, the Veteran 
was afforded a VA examination in September 2001 at which time 
the assessment was "no circulatory problems in the hands or 
legs."  However, the September 2001 examination was 
inadequate because the claims folder was not available for 
review, thus an accurate assessment of the Veteran's 
condition could not be determined.  Therefore, in April 2007, 
the Board remanded the claim for another examination and an 
opinion as to whether it is as likely as not that any current 
disorder affecting the hands and feet was related to the 
Veteran's service.

Pursuant to the Board's April 2007 remand, the Veteran was 
afforded a VA examination in June 2007.  Upon examination, 
the examiner opined that no neurologic abnormality was 
present and that there was no neurologic disease that would 
explain the Veteran's symptoms.  However, the examiner failed 
to opine as to whether there was any non-neurological 
disorder of the Veteran's hands and feet that was related to 
his service.  Therefore, in June 2008 the Board remanded the 
claim for another examination and an opinion as to whether it 
is as likely as not that any current disorder affecting the 
hands and feet was related to the Veteran's service.  In 
September 2008, the Veteran was re-examined by the June 2007 
examiner who again opined that there was no evidence of 
peripheral neuropathy present, either by clinical examination 
or by electrodiagnostic testing and that there was no 
relationship between his complaints during service and a 
peripheral nerve impairment.  Compliance by the Board or the 
RO with remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board finds that another remand for an 
additional examination, etiological opinion, and rationale is 
needed to address whether the Veteran currently has a non-
neurological disorder of the hands and feet that is causally 
or etiologically related to his service, is necessary to 
comply with both the April 2007 and June 2008 remand 
instructions.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA examiner who 
provided the August 2008 opinion to review 
the Veteran's claims folder.  The review 
should be indicated in the report.  If 
this examiner is not available, please 
forward this request to another qualified 
examiner.  No further examination of the 
Veteran is necessary unless the examiner 
determines otherwise.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the September 2001 VA 
examination, and May 2007 and August 2008 
VA opinions.  The rationale for all 
opinions must be provided.  In addition, 
the examiner should provide the following 
opinions:
(a)  The August 2008 VA examiner 
diagnosed the Veteran with lactose 
intolerance with excess flatulence.

(1) Is it as likely as not (more 
than 50 percent probability) that 
any current lactose intolerance 
with excess flatulence is causally 
or etiologically related to any 
gastrointestinal disorder?

(2)  If so, is it as likely as not 
that any gastrointestinal disorder 
which may be diagnosed is causally 
or etiologically related to the 
symptoms the Veteran experienced 
in service?

(b)  An article on Carbohydrate 
Intolerance from the Merck Manual 
Online Library suggests that lactose 
intolerance may be a developmental 
defect.

(1)  Diagnose any congenital or 
developmental defect.

(2)  Is it as likely as not (more 
than 50 percent probability) that 
the Veteran has a gastrointestinal 
congenital or developmental defect 
that was aggravated (permanently 
increased in severity beyond the 
natural progression of the 
disease) during the Veteran's 
service?

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current disability of the 
hands and feet.  The claims folder should 
be reviewed by the examiner and that 
review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the September 2001 VA 
examination, and June 2007 and September 
2008 VA opinions.  The rationale for all 
opinions must be provided.  In addition, 
the examiner should provide the following 
opinion:

(a)  Diagnose any current non-
neurological disorder of the hands and 
feet.

(b)  Is it as likely as not (50 percent 
probability or greater) that any non-
neurological disorder affecting the 
hands and feet is causally or 
etiologically related to the symptoms 
the Veteran experienced for over 20 
years during service?

3.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).
_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

